Title: From Thomas Jefferson to Thomas Mann Randolph, 6 February 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Feb. 6. 08.
                  
                  I inclose you a letter from the Secretary of the Navy on the subject of Tarleton Webb. at the next appointment of midshipmen he can probably come in; but mr Smith cannot say when that may take place. Martha informs me that your own affairs are so arranged as to permit you to direct the repairs of my mill dam. this will indeed be rendering me a great service. Bacon is so little acquainted with such things that I had considered it’s repair as desperate during my absence. I presume however it must not be attempted until the weather & the water becomes warm, say in the summer. in the meantime I suppose we may keep a supply of water to the mills by throwing loose stone into the gap. the former dam had two faults: the cross pieces were not large & strong enough; and the lower side of the dam was higher than necessary. I think that whenever the water was up to the top of the face or upper side of the dam, the mills had water enough. whenever it got upon the top of the dam, the leakage there was so great as to let it all through. after repairing it of it’s former breadth, I propose to double it’s breadth by adding to it on the lower side. the stone ought certainly not to be tumbled loose into the pens, but to be laid as a mason would lay them in making a solid wall. this is equally necessary to give it strength as well as tightness. I shall write to Bacon by this post to conform to your directions.
                  I think we shall not have war with England, at least not immediately: but this will not discontinue the embargo. an attempt has been made to remove the seat of government, but it will fail. Accept my assurances of sincere affection and respect.
                  
                     Th: Jefferson 
                     
                  
               